Citation Nr: 0122523	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  95-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 1998, when there was entered an 
order remanding the claim for increase for postoperative 
residuals of a right knee injury to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, so that additional development could be 
accomplished.  While in remand status, the RO by its rating 
decision of February 1999 increased the evaluation assigned 
to 20 percent, effective from November 1993, and by further 
rating action effected in April 2000, the RO assigned a 
separate 10 percent rating for degenerative arthritis of the 
right knee, effective from November 1993, and assigned a 10 
percent rating on the basis of the postoperative residuals of 
the right knee injury involving a meniscus repair.  The 
latter action was effectuated on the basis of Diagnostic Code 
5299-5259.


REMAND

Upon return of the case to the Board, it is evident that the 
veteran was afforded a hearing before the Board, sitting at 
the RO in Winston-Salem, North Carolina, in December 1996, 
before a Member of the Board who has since retired.  Pursuant 
to Chairman's Memorandum, 01-93-23 (September 21, 1993), the 
veteran must be afforded the opportunity to appear before a 
Member of the Board who will decide his appeal, and as the 
Member who chaired the hearing in December 1996 is no longer 
available, Board personnel attempted to contact the veteran 
by letter in July 2001 to explain the circumstances and 
determine his desire to appear for another Board hearing.  
The veteran was further advised by such letter that, if he 
failed to respond within 30 days from the date of the letter, 
then it would be assumed that he wished to appear for a 
hearing before the Board, sitting at the RO, and a remand of 
the case to the RO would be effectuated to afford him the 
hearing.

As no response to date has been received by the Board with 
respect to its July 2001 correspondence, this matter is 
REMANDED to the RO for the following action:

Arrangements should be made to afford the 
veteran a hearing before the Board, 
sitting at the RO in Winston-Salem, North 
Carolina.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




